UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55149 MEDBOX, INC. (Exact name of registrant as specified in its charter) Nevada 45-3992444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8439 West Sunset Blvd., Suite 101, West Hollywood, CA (Address of principal executive offices) (zip code) (800) 762-1452 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 15, 2014, the registrant had 30,011,580 shares of common stock outstanding. Table of Contents MEDBOX, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) andDecember 31, 2013 1 Condensed Consolidated Statements of Operations for the Three Months EndedMarch 31, 2014 and 2013 (Unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity and Redeemable Preferred Stockfor the three Months Ended March 31, 2014 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months EndedMarch 31, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4. Controls and Procedures 23 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 24 ITEM 1A.Risk Factors 24 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3.Defaults Upon Senior Securities 24 ITEM 4.Mine Safety Disclosures 24 ITEM 5.Other Information 24 ITEM 6.Exhibits 25 SIGNATURES 26 Table of Contents PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. MEDBOX, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 Assets March 31, (Unaudited) December 31, Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $561,855 and $0, respectively Notes receivable - Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of 28,203 and 21,123, respectively Investments, at cost Intangible assets, net of accumulated amortization of $44,375 and 32,750 respectively Note receivable - Goodwill Deposits and other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable - Related party notes payable Customer deposits Provision for customers refunds - Short term loan payable - Total current liabilities Stockholders' Equity Preferred stock, $0.001 par value: 10,000,000 authorized; 3,000,000 and 6,000,000 issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Common stock, $0.001 par value: 100,000,000 authorized, 30,011,580 and 29,525,750issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Common stock subscribed - ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 Table of Contents MEDBOX, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) March 31, 2014 March 31, 2013 Revenue $ $ Revenue from related party - Less: allowances and refunds ) - Net revenue Cost of revenues Gross profit ) Selling, general and administrative expenses Selling and marketing Research and development General and administrative Total selling, general and administrative expenses Loss from operations ) ) Other income (expense), net ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Earnings per share attributable to common stockholders Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding Basic Diluted See notes to consolidated financial statements. 2 Table of Contents MEDBOX, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE PERIOD ENDED MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 Retained Additional Common Earnings Total Preferred Stock Common Stock Paid-In Stock (Accumulated) Stockholders' Shares Amount Shares Amount Capital Subscribed (Deficit) Equity Balances at January 1, 2013 $ ) $ ) $ Issuance of common stock, net of issuance costs - Cancellation of preferred stock ) ) - Proceeds of common stock subscribed - ) - - Issuance of warrants for acquisition of Vaporfection - Issuance of common stock for accounts payable - - 44 - - Net loss - ) ) Balances at December 31, 2013 $ ) $ ) $ Issuance of common stock, net of issuance costs - Proceeds from common stock subscribed - Net loss - ) ) Balances at March 31, 2014 (Unaudited) $ - $ ) $ See notes to consolidated financial statements. 3 Table of Contents MEDBOX, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) March 31, 2014 March 31, 2013 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Allowances and refunds - Changes in operating assets and liabilities Accounts receivable ) Loan receivable - ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Customer deposits - Deferred revenue - ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Issuance ofnote receivable ) - Purchase of property and equipment ) ) Purchase of intangible assets - Advances for investments - ) Net cash used in investing activities ) ) Cash flows from financing activities Related party notes payable, net ) ) Short term loan, net - Payments on notes payable ) - Proceeds from issuance of common stock, net Net cash provided by financing activities Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paidfor interest $ $ Cash paid for income taxes $ - $ Non- cash transactions: Marketable securities for accounts receivable $ $ - See notes to consolidated financial statements. 4 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS Medbox, Inc. (the Company) was incorporated in the state of Nevada on June 16, 1977, originally as Rabatco, Inc., subsequently changing its name on May 12, 2000 to MindfulEye, Inc., and again on August 30, 2011 to Medbox, Inc. The Company, through its subsidiaries Prescription Vending Machines, Inc. (PVM), Medicine Dispensing Systems, Inc. (MDS) and Medbox Technologies, Ltd. (“MT”), is a leader in providing consulting services and patented biometrically controlled medicine storage and dispensing systems to the medical and retail industries. In addition, through its wholly owned subsidiary, Vaporfection International, Inc. (VII), the Company sells a line of vaporizer and accessory products online and through distribution partners. The Company is headquartered in West Hollywood, California with offices in Arizona and Florida. On December 31, 2011, Medbox, Inc. entered into a Stock Purchase Agreement with PVM International, Inc. (PVMI).Pursuant to two separate closings held on January 1, 2012 and December 31, 2012, the Company acquired from PVMI all of the outstanding shares of common stock in (i) Prescription Vending Machines, Inc., (PVM) (ii) Medicine Dispensing Systems, Inc. (our Arizona subsidiary), and (iii) Medbox, Inc. (our California subsidiary that is currently inactive) (these three listed subsidiaries are hereafter referred to as the “PVMI Named Subsidiaries”), in exchange for two million shares of the Company’s common stock and a $1 million promissory note. The transaction between Medbox, Inc. and PVMI is deemed to be a reverse acquisition, where Medbox, Inc. (the legal acquirer) is considered the accounting acquiree and the PVMI Named Subsidiaries (the legal acquiree) are considered the accounting acquirer.The assets and liabilities are transferred at their historical cost with the capital structure of Medbox, Inc. Medbox, Inc. is deemed a continuation of the business of PVMI Named Subsidiaries and the historical financial statements of PVMI Named Subsidiaries are the historical financial statements of Medbox, Inc.For accounting purposes, the reverse merger is treated as a recapitalization of Medbox, Inc. The Company’s subsidiary, Prescription Vending Machines, Inc. was incorporated in the state of California in 2008 and our subsidiary, Medicine Dispensing Systems, Inc. was incorporated in the state of Arizona in 2011. On March 22, 2013, the Company entered into a Securities Purchase Agreement with Vapor Systems International, LLC to acquire 100% of the outstanding common stock of VII in exchange for warrants to purchase 260,864 shares of the Company’s common stock. In addition, the Company agreed to provide up to $1,600,000 in working capital to VII at the Company’s sole discretion which included $175,000 paid to the inventor of certain patents including a warrant to purchase 5,000 shares of the Company’s common stock. This transaction was closed in April 2013. On December 9, 2013 Medbox formed Medbox Technologies Ltd (MT), a Canadian corporation to operate as a consulting sales and marketing operation in Canada. As of December 31, 2013 there was no activity for this company. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of Medbox, Inc. and its wholly owned subsidiaries, PVM, MDS, VII and MT. All intercompany transactions have been eliminated. VII and MT, represents additional subsidiaries included in the consolidated financial statements for the year 2013. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the consolidated financial statements as well as the reported expenses during the reporting periods. Actual results could differ from these estimates. 5 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Use of Estimates, continued The Company’s significant estimates and assumptions include the valuation of the Company’s common stock used in the valuation of goodwill, accounts receivable and note receivable collectability, inventory, advances on investments, the valuation of restricted stock received from customers, the amortization and recoverability of capitalized patent costs and useful lives of long-lived assets, and income tax expense, some of these judgments can be subjective and complex, and, consequently, actual results may differ from these estimates. Although the Company believes that its estimates and assumptions are reasonable, they are based upon information available at the time the estimates and assumptions were made. Concentrations of Credit Risk The Company maintains cash balances at several financial institutions in the Los Angeles, California area and Florida.Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000.At March 31, 2014 and December 31, 2013, the Company’s uninsured balances totaled $1,456,548 and $0, respectively. The Company has not experienced any losses in such accounts and periodically evaluates the credit worthiness of the financial institutions and has determined the credit exposure to be negligible. At March 31, 2014 and December 31, 2013, two (2) customers, one of which is related and one (1) customer represented 55.11% and 37.54% of outstanding receivables, respectively. March 31, 2014 January - March 2014 December 31, 2013 Customer Accounts Receivable Gross Revenue Accounts Receivable Amount % Amount % Amount % A $ % - % % B % % - % Subtotal $ % % Total $ % % % Advertising and Marketing Costs Advertising and marketing costs are expensed as incurred. Advertising and marketing expense for the three months ending March 31, 2014 and March 31, 2013 were $141,554 and $254,252, respectively. Fair Value of Financial Instruments Pursuant to ASC No. 825, Financial Instruments, the Company is required to estimate the fair value of all financial instruments included on its balance sheets. The carrying value of cash, accounts receivable, other receivables, inventory, accounts payable and accrued expenses and notes payable approximate their fair value due to the short period to maturity of these instruments. The Company’s marketable securities and related customer deposits require fair value measurement on a recurring basis as the Company has received advance payment of restricted stock in a publicly traded company for contracted services. The Company has no exposure to gain or loss on the increase or decrease in the value of the marketable securities as any shortfall in the ultimate liquidated value of the securities will be supplemented by additional restricted stock from the customer and any liquidation in excess above the Companies billings will be returned to the customer. 6 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Revenue Recognition The Company applies the revenue recognition provisions pursuant to Accounting Standards Codification 605, Revenue Recognition (“ASC 605”) (formerly SAB Topic 13A), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. The guidance outlines the basic criteria that must be met to recognize the revenue and provides guidance for disclosure related to revenue recognition policies. The Company recognizes revenue related to consulting fees based upon the terms of the contract. In general, the Company recognizes revenue when a milestone is reached in the contract such as submittal of the license application or if otherwise delineated, such as awarding of a license or securing the location. In addition, if the contract includes the build out of the client location and the installation of Medbox dispensing machines then the remainder of the revenue is recognized when the facility is completed and available for move-in by the client. The contract terms are broken down in specific milestones with specific attributable revenue to be earned upon successful completion of the milestone terms (i.e. milestone - obtaining the license; condition for the revenue to be recorded - after obtaining the license for the client the company will record a specified amount of revenue attributable to this milestone based on the contract). All milestones from the consulting agreements are considered to be substantive for revenue recognition and the revenue is recorded when the work/condition described is performed/achieved. In addition, the Company intends to charge maintenance fees for consulting, equipment and software on a monthly basis, and would recognize revenue on these monthly charges when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectability is reasonably assured. The Company may have chosen for a period of time to waive the service fees that would generate service revenues as a “good will” gesture to its customers while their new businesses begin operations. Since all equipment is new, there is limited need in service and maintenance. Advance payments from clients in advance of work performed are recorded as customer deposits on the balance sheet. An allowance for bad debts is established for any customer who is deemed as possibly uncollectible. Equipment sales not associated with a consulting contract are recognized as the product is shipped and title passes. Provisions for estimated returns and allowances, and other adjustments are provided in the same period the related sales are recorded. The Company will at times allow customers to get full refunds should regulatory events prevent the customer from being able to operate his contracted location. The provision for returns as well as an allowance for bad debts will be included in the Company’s balance sheet as determined by managment. For the years ended December 31, 2013 management determined that no allowances were necessary as there were no known events to create a basis for such provision. During first quarter of 2014 due to changes in legislation in the San Diego market where the number of licenses were reduced from 130 to 32 the Company identified that it will not be able to perform all the contracts. As a result the “the Company recorded allowances and refunds of$962,780 See also Note 9. Cost of Revenues Cost of revenues consists primarily of expenses associated with the delivery and distribution of our products and services. These include expenses related to the manufacture of our dispensary units, construction expense related to the customer dispensary, site selection and establishment of licensing requirements, and consulting expense for the continued management of the dispensary unit build out, server and security equipment, rent expense, energy and bandwidth costs, and support and maintenance costs prior to client moves in. 7 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Basic and Fully Diluted Net Loss Per Share Basic net loss per share is computed by dividing net loss available to common stockholders by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share are computed using the weighted average number of common shares and, if dilutive, potential common shares outstanding during the period from the potential 5 for 1 conversion feature of the Company’s Series A preferred stock outstanding. Potential common shares consist of the incremental common shares issuable upon the exercise of the conversion of the Company’s 265,854 warrants to the sellers of VII as the likelihood of conversion is probable do to the low exercise price per share of $0.001 (using the if-converted method). The computation of basic loss per share for the period ended March 31, 2014 and December 31, 2013 excludes potentially dilutive securities of 30,000, respectively, because their inclusion would be antidilutive. As of March 31, 2014 and December 31, 2013, the Company had 3,000,000 shares of Series A preferred stock outstanding with par value of $0.001 that could be converted into 15,000,000shares of the Company’s common stock. Potentially dilutive securities outlined in the table below have been excluded from the computation of diluted net loss per share, because the effect of their inclusion would have been anti-dilutive. For the period ended March 31, For the period ended March 31, Financing Warrants to purchase common stock - Total potentially dilutive securities - Accounts Receivable and Allowance for Bad Debts The Company is subject to credit risk as it extends credit to our customers for work performed as specified in individual contracts. The Company extends credit to its customers, mostly on an unsecured basis after performing certain credit analysis.Our typical terms require a portion of the contract price up front and the rest payable upon certain agreed milestones. The Company’s management periodically reviews the creditworthiness of its customers and provides for probable uncollectible amounts through a charge to earnings and a credit to an allowance for bad debts based on our assessment of the current status of individual accounts. Accounts still outstanding after the Company has used reasonable collection efforts are written off through a charge to the allowance for bad debts accounts and a credit to accounts receivable. As of December 31, 2013, the Company’s management considered all accounts outstanding fully collectible. During first quarter of 2014 due to changes in legislation in the San Diego market where the number of licenses were reduced from 130 to 32 the Company identified that it will not be able to perform all the contracts. As a result the “Company recorded allowances and refunds of $962,780. See also Note 9.” Property and Equipment Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period.Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate.The estimated useful lives for significant property and equipment categories are as follows: Vehicles 5 years Furniture and Fixtures 5 years Office equipment 3 years Depreciation expense for the three months ended March 31, 2014 and March 31, 2013 was $18,705 and $5,701 respectively. 8 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Income Taxes The Company accounts for income taxes under the asset and liability method in accordance with ASC 740.The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The components of the deferred tax assets and liabilities are classified as current and non-current based on their characteristics.A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. In addition, the Company’s management performs an evaluation of all uncertain income tax positions taken or expected to be taken in the course of preparing the Company’s income tax returns to determine whether the income tax positions meet a “more likely than not” standard of being sustained under examination by the applicable taxing authorizes.This evaluation is required to be performed for all open tax years, as defined by the various statutes of limitations, for federal and state purposes. Commitments and Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and its legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potentially material loss contingency is not probable, but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material, would be disclosed. Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the nature of the guarantee would be disclosed. Reclassifications Certain amounts from the 2013 consolidated financial statements have been reclassified to conform to the 2014 presentation. Recent Accounting Pronouncements There were various accounting updates recently issued, most of which represented technical corrections to the accounting literature or application to specific industries and are not expected to a have a material impact on the Company's consolidated financial position, consolidated results of operations or cash flows. Management’s Evaluation of Subsequent Events The Company evaluates events that have occurred after the balance sheet date of March 31, 2014, through the date which the financial statements were available to be issued. Based upon the review, other than described in Note 15 – Subsequent Events, the Company did not identify any recognized or non-recognized subsequent events that would have required adjustment or disclosure in the financial statements. 9 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3– ACQUISITION On March 22, 2013, the Company entered into a purchase agreement for 100% of the issued and outstanding common stock of Vaporfection International Inc. (“VII”) owned by Vapor Systems International LLC. The Company issued 260,854 warrants to shareholders of VII allowing them to purchase one (1) share of Medbox common stock at $.001 per share beginning April 1, 2014. These warrants were valued for the Company’s accounting purposes at $4.47 per share which represented the fair value of the Company’s stock as determined by the Company’s independent appraiser. In addition, the Company assumed certain liabilities and a 10% convertible note of VII in the aggregate amount of approximately $470,000.The total value of the acquisition was approximately $1,635,000 and has been allocated in accordance with ASC 805 as per the Company’s independent valuation as follows: Machinery & Equipment $ IP and related technology Amortizable intangible assets: Customer contracts and related relationships Trade name, trademark, and domain name Non-compete covenants Goodwill Total assets acquired Fair value of liabilities assumed ) Net fair value $ The amortizable intangible assets have useful lives not exceeding ten years and a weighted average useful life of seven years. No amounts have been allocated to in-process research and development and $895,000 has been allocated to goodwill. In addition, from the date of acquisition through March 31, 2014 and December 31, 2013, the liabilities assumed have been increased by approximately $10,000 and $195,000 respectively as they have been accrued or settled.Accordingly, $205,000 has also been allocated to goodwill. Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets acquired and is not deductible for tax purposes. In addition, to the above warrants the purchase agreement and associated consulting contract with the prior management company of the business unit calls for additional shares to be issued in the event that the performance of the business unit exceeds $11,818,140 of accumulated EBITBA profitability over the subsequent 4 year operating period. The Company is contingent upon future events and accordingly has treated the obtainment of that performance provision as being remote and consequently has not assigned any future value to the purchase price. 10 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4– INVESTMENTS On February 8, 2013, the Company entered into an agreement with Bio-Tech Medical Software, Inc. which would allow the Company to purchase 833,333 of authorized shares of common stock which would represent 25% of Bio-Tech’s issued and outstanding shares of common stock for $1,500,00.The Company advanced $600,000 upon execution of this agreement for the right to purchase with the remaining balance of $900,000 due and payable in installments at various dates by August 25, 2013. On June 26, 2013, the Company notified Bio-Tech that it was canceling the agreements with them. On February 27, 2014, the Company signed a settlement agreement, and in connection therewith, a second amended and restated technology license agreement with Bio-Tech with Bio-Tech. According to the second amended and restated technology license agreement, the Company received full licensed right on biometric inventory tracking technology for the term of five years with no additional monies due. All stock transfer between companies was canceled and rescinded. On March 12, 2013, the Company entered into an agreement with three members of Medvend Holdings LLC whereby the Company would acquire 50% of their equity interest in Medvend. The purchase price of the equity interest is $4,100,000 whereby the Company paid an advance of $300,000 upon execution of the contract for the right to purchase and another $300,000 was disbursed as an additional investment to Medvend Holdings LLC.In May 2013, the three members of Medvend Holdings LLC were named in a lawsuit by that entity’s minority shareholders alleging improper conveyance of the three members’ ownership interest in Medvend Holding LLC to the Company.Accordingly, also in May 2013, Medbox filed suit against Medvend Holdings, LLC and the three members of that entity that were involved in the transaction. As of March 31, 2014, the company’s management expects a full recovery of its investment. NOTE 5– INVENTORIES Inventories are stated at the lower of cost or market value.Cost is determined on a standard cost basis that approximates the first-in, first-out (FIFO) method. The consolidated inventories at December 31, 2013 and 2012 consist of: Inventories March 31, 2014 December 31, 2013 Work in process and related capitalized costs $ $ Deposits on dispensing machines Vaporizers and accessories Dispensing machines Total inventory $ $ The Company’s inventory at December 31, 2013 included the capitalized costs inquired by the Company during developing of new markets in the amount of $259,657. This are charged to cost of revenues after finalizing work on the consulting agreements for specific market by allocation of total capitalized costs to the number of clients in the specific market. In late January 2014 the announcement for awarding licenses for dispensaries in Massachusetts were issued, according to which the Company didn’t obtain any license in that state. As a result, the inquired costs in 2013 in the amount of $259,657 along with $125 inquired during January 2014 for the developing the market of Massachusetts were expensed as a “write off” charged to cost of revenues in January 31, 2014 in the amount of $259,782. 11 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 6 – PROPERTY AND EQUIPMENT Property and equipment at March 31, 2014 and December 31, 2013 consists of: Property Plant and Equipment March 31, 2014 December 31, 2013 Office equipment $ $ Furniture and fixtures Website development Product development Less accumulated depreciation ) ) Property and equipment, net $ $ Product design costs are related to development of new product and related prototype unit by VII. These development costs are accumulated and capitalized until the date of launching the new product. NOTE 7 – INTANGIBLE ASSETS The Company acquired certain intangible assets with its purchase of 100% of the outstanding common stock of VII on March 22, 2013.The Company accounts for intangible assets acquired in a business combination, if any, under the purchase method of accounting at their estimated fair values at the date of acquisition.Intangibles are either amortized over their estimated lives, if a definite life is determined, or are not amortized if their life is considered indefinite. Intangible assets March 31, 2014 December 31, 2013 Distributor relationship IP/Technology/Patents Domain names Non-Compete covenants Less accumulated amortization ) ) Intangible assets, net The estimated useful lives for significant intangible assets are as follows: Distributor Relationship 10 years Domain Names 10 years Non-Compete covenants 3 years With the recent acquisition of its intangible assets in April 2013, the Company’s management does not believe any impairment of intangible assets has occurred as of March 31, 2014. 12 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8 – ACCOUNTS AND NOTES RECEIVABLE As of March 31, 2014, accounts receivable, net of valuation adjustment related to the changes in San Diego legislation, totaling $1,319,461 represent receivables from clients of the Company’s subsidiary, PVM. The corresponding amount at December 31, 2013 was $1,864,506. Periodically the Company asses and review the receivables for collectability, as of December 31, 2013, the Company’s management considered all accounts outstanding fully collectible. As of March 31, 2014 due to changes in business environment and contractual covenants the company established provisions for accounts receivables (valuation adjustment) in the amount of $561,855, for details see Note 9 – Provisions. During December 2013, the Company entered in to a multiple advance secured promissory note for $1,000,000 with a Canadian partner, all transaction with whom are considered to be on an arms-length basis. This note is due and payable, together with interest at 5% per annum. As of March 31, 2014 and December 31, 2013 the outstanding balance of this note receivable was $130,000 and $115,000 respectively. NOTE 9– ALLOWANCES AND REFUNDS During first quarter of 2014 due to changes in legislation in the San Diego market where the number of licenses were reduced from 130 to 32 the Company had to reassess the chances of performing its contracts with clients who opted for San Diego market. Based on the reassessment the Company identified that it will not be able to perform all the contracts due to extreme reduction in number of available licenses in late March 2014. As a direct result of the reduction in available licenses, the Company recorded an additional provision for sales allowances of $962,780 in the quarter related to the reversal of past revenue recognized on San Diego contracts. In addition, the Company recorded a valuation adjustment to recorded Accounts Receivable in the amount of $561,855.The Company recorded an estimated “Provision for customer refunds” of $222,925 expected to be paid for those clients which we estimated will not be successful in obtaining a license. Also during the first quarter of 2014, the Company negotiated payments totaling $88,000 and reduced accounts receivable for $90,000 for certain clients in the San Diego market which reduced revenue through an increase in our provision for sales allowances of $178,000. Provisions for sales allowances is disclosed as a separate line in the Consolidated Statements of Operations in order to increase understandability for users. NOTE 10 – MARKETABLE SECURITIES AND CUSTOMER DEPOSITS Marketable securities At March 31, 2014, the Company held as a deposit of 7,000,000 restricted shares (issued on September 5, 2013) as payment for $300,000 in accounts receivable billed to a customer. The fair value of the shares as of March 31, 2014 and December 31, 2013 (with 12% discount because of restriction) was $442,904 and $184,800. The value of these unliquidated restricted shares is offset against the outstanding amounts owed to the Company up to $300,000 (the value of receivable of the client) until such time that the shares are liquidated and the cash proceeds are used to pay off the receivable and any excess cash will be returned to the client in accordance with the contract. The difference of $142,904 ($442,904-$300,000) is presented in the balance sheet as a component of customer deposit. 13 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 10 – MARKETABLE SECURITIES AND CUSTOMER DEPOSITS, CONTINUED Customer deposits Advance payments from customers are recorded as customer deposits on the balance sheet. Customer deposits March 31, 2014 December 31, 2013 Advance payments from customers Prepaid sales of vaporizers Total customer deposits NOTE 11 – SHORT-TERM DEBT Short-term debt as of March 31, 2014 and December 31, 2013 consisted of: Short-term debt March 31, 2014 December 31, 2013 Note payable to unrelated third party payable $ - $ Notes payable to related party Short term loan payable - Total current debt $ Note payable to unrelated party was signed on March 22, 2013 and is due on April 22, 2014, bearing an interest rate of 10% per annum. Interest expense on notes payable for three months ended March 31, 2014 and March 31, 2013 was $28,667 and $0, respectively. The notes payable to related parties bear no interest. The short term loan represents the balance of the financing in the amount of $137,160 for the D&O insurance. The financing bears a 4.25% interest and is payable in monthly annuities of $15,511 for the period of nine months with the first payment due on March 5, 2014 and the last on November 5, 2014. The interest charge for the period ended March 31, 2014 was $486. NOTE 12 – RELATED PARTY TRANSACTIONS The Company utilizes Vincent Chase Inc., a related party and 100% owned by the founder of the Company for management advisory and consulting services.During the three months ended March 31, 2014, the Company incurred $37,500 for these services. During 2013, the Company issued two promissory notes payable to Vincent Chase Inc., on September 20, 2013 in the amount of $150,000 and on October 28th in the amount of $100,000.At December 31, 2013 the outstanding amount for the combined notes were $111,794. As of March 31, 2014 the aforementioned notes were repaid in full. In February 2014 the Company issued notes payable to PVM International Inc. (PVMI), a related party which is 100% owned by the founder of the Company in the amount of $250,000 and $100,000.These notes were subsequently repaid leaving $16,674 outstanding as of March 31, 2014. During three months ending March 31, 2014 the Company paid salary to Dr. Bruce Bedrick, the Chief Executive Officer in the gross amount of $32,934. During the three months ended March 31, 2014, the Company had sales to a related party and shareholder in the amount of $1,000,000. In addition, the same related party paid the Company $150,000 during the period owed to the Company by an unrelated third party. 14 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 13 – STOCKHOLDER’S EQUITY Preferred Stock In November 2011, the Company issued 6,000,000 of $0,001 par value Series A convertible restricted preferred stock to the founder and a shareholder of the Company. This preferred stock can be converted from 1 (one) restricted share to 5 (five) restricted shares of common stock.In October 2012, 3,000,000 shares of preferred stock were returned to the Company by the shareholder and reissued to the founder.In January 2013, the founder returned to the Company the 3,000,000 shares of Preferred stock and they were immediately cancelled. The outstanding number of series A convertible preferred stock as of March 31, 2014 was 3,000,000. Common Stock During first quarter of 2014, the Company issued 485,830 shares of common stock at the price $5.00, resulting in net cash proceeds of $2,427,859. On December 19, 2013 the Company declared a 1:1 common stock dividend on each share of outstanding common stock, effectively a two-for-one forward stock split. This stock dividend required FINRA approval which was granted in 2014 and the stock dividend aggregating 14,762,875 restricted common shares was issued on February 3, 2014. Accordingly, the Company’s 2013 consolidated financial statements have been retroactively stated to reflect the common stock dividend. NOTE 14 – COMMITMENTS AND CONTINGENCIES The Company may rent property, equipment, transportation equipment, and various clinics on an as needed basis. On August 1, 2011, the Company entered into a lease agreement for office space located in West Hollywood, California through June 30, 2017 at a monthly rate of $14,397. In addition, the Company leases office facilities located at West Hills, California and Scottsdale, Arizona from unrelated third parties at a monthly rate of $1,300 and $1,420. The West Hills lease is on the month to month basis. The Arizona lease is a non-auto renewing lease with the most current agreement covering the period from November 1, 2013 to April 30, 2014. In March 2014, a new lease agreement was signed for six months commencing May 1, 2014. At December 17, 2013 the Company’s subsidiary Vaporfection Internationla Inc. entered in to an agreement for a 1 year non-cancelable lease in Deerfield Beach, Florida. The lease starts on January 1, 2014 at a monthly rate of $1,981, after December 31, 2014 the lease will be on the month to month basis. The Company rents virtual offices/meeting spaces in Tokyo, London and New York on a month to month basis for approximate $330 per month. The payment is charged to rent expense as incurred. Total rent expense under operating leases for the three months ended March 31, 2014 and 2013 were $51,473 and $14,021, respectively. The minimum future lease payments under non-cancelable operating leases with remaining term in excess of one year at December 31, 2013 were as follows: Year Ending Amount Total $ 15 Table of Contents MEDBOX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 15 – SUBSEQUENT EVENTS Effective April 10, 2014, Ambassador Ned Sigel was elected tothe Company’s Board of Directors. Ambassador Siegel will be bringing over 30 years of entrepreneurial experience as a developer, owner, and manager of vast and diverse holdings to assist the company with capitalizing on current market opportunities as well as finding and developing new investments and implementing strategies. On the same day as Ambassdor’s Siegel’s election to the Board of Directors,the Board accepted the resignation of Mr. Vincent Mehdizadeh as the Chief Operating Officer of the Company andappointed him as Senior Strategist. On April 9, 2014, the Company formed six new subsidiaries, as follows: · Medbox CBD, Inc., specializing in hemp-oil concentrates and development of pharmaceutical products derived from cannabis to produce and distribute products based upon lifting of federal prohibitions of such activities. · Medbox Property Investments, Inc., specializing in real property acquisitions and leases to dispensaries and cultivation centers. · Medbox Management Services, Inc., specializing in dispensary management services to State licensed dispensaries for cultivation, dispensing, and marijuana infused products (MIPS). · Medbox Merchant Service, Inc., specializing in banking transactions with prepaid debit cards, convenience checks, and cash depository needs for operators. · Medbox Armored Transport, Inc., specializing in armored car transport of cash from Dispensaries to participating banks. · Medbox Investments, Inc., specializing in investments and strategic partnerships in other public companies in the marijuana ancillary service sector that Medbox believes are viable and have growth potential. 16 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Information in this Quarterly Report on Form 10-Q may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different than the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. Examples of forward-looking statements include, but are not limited to, statements regarding our proposed services, market opportunities and acceptance, expectations for revenues, cash flows and financial performance, and intentions for the future.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” in the Company’s Registration Statement on Form 10 Amendment 2 filed with the Securities and Exchange Commission (the “SEC”) on May 13, 2014. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Quarterly Report on Form 10-Q will in fact be accurate. Further, we do not undertake any obligation to publicly update any forward-looking statements, except as may be required under applicable securities laws. As a result, you should not place undue reliance on these forward-looking statements Overview We provide medicine-dispensing technology to clients who are involved in dispensing alternative medicine and conventional pharmaceuticals to end-users. Our systems provide control, accountability, and security. Since inception we have focused primarily on the medical marijuana marketplace. Based upon unsolicited inquiries from interested institutional entities we came to understand our technology could be applied to the broader pharmaceutical marketplace. While most individuals associate drug dispensing with pharmacies, whether freestanding or within a hospital setting, numerous other environments dispense pharmaceuticals and these organization, from urgent care facilities to drug rehabilitation, to hospice, to physician offices, to assisted living centers, to prisons, must wrestle with ways to make drugs available but control their distribution. Certain common pharmaceuticals are frequent targets for theft and misuse. Our products and services are directed to help these facility operators gain greater control over these drugs while allowing dispensing in a more economical and controlled manner. We generate revenues from various sources including consulting services we provide to startup alternative medical marijuana clinics, sale of our medicine dispensing system and refrigerated add-on device, the sale of licensing rights, the sale of retail locations and the sale of territories. While to date we have waived monthly maintenance and recurring consulting fees for existing completed contracts, during 2014 we expect that we will earn fees from ongoing maintenance and consulting services provided to the purchasers of our machines. The continued success of our primary business will depend on states continuing to legalize the use of marijuana for medical purposes and, equally importantly, such states and the individual localities in such states, to the extent required by the applicable state legislation, adopting a corresponding process to license alternative medicine clinics to dispense the medical marijuana, as well as continuation of the current federal policy of not enforcing the federal prohibition on the use of marijuana in states that have legalized it. Our current revenue model consists of the following income streams: 1. Consulting fee revenues. This revenue stream is a consistent component of our current and anticipated future revenues and is negotiated at the time of the contract. In jurisdictions where there is intense competition for a limited number of licenses, we believe the Medbox model, with its incorporated security measures, promotes a distinct advantage in the application selection process in the states where an applicant is graded on the ability to demonstrate compliance. 2. Revenues on dispensary unit and vaporizer sales. Medbox machines retail for approximately $25,000 for each machine (including the POS system). To date most sales have been system sales that include a refrigerated unit that works with the Medbox which retails for between $15,000 and $25,000 depending on competitive pressures. In addition, many consulting contracts bundle the sale of the dispensary units within the scope of deliverables to be provided that might also include location build out costs.In addition, we also re-sell inactive dispensary locations that we acquire, which may include dispensary units and other hardware and furniture that are completely ready for operation. Gross margins on vaporizer sales and accessories are expected to initially average out to a net loss position due to initial higher manufacturing costs prior to the cost reduction process that has been undertaken. 17 Table of Contents 3. Other revenue includes sales of territory rights, sales of licenses and sales of existing retail locations. We enter in transactions with clients who are interested in buying existing retail locations, buying previously issued retail licenses or are interesting in developing certain territories independent of Medbox.Terms are each deal are varied and the sales arrangements may or may not include the future delivery of dispensing machines.We sometimes purchase inactive retail locations or license rights and resell them to new clients. 4. Continuing maintenance revenue. During 2014, we expect to begin billing for monthly ongoing support and equipment maintenance of varying amounts between $75 up to $495 per month per location in which our machines are installed, based on geographic area. Three Months Ended March 31, 2014 and March 31, 2013 Results of Operations Overview of Results.We reported a consolidated net loss of $1,259,422, for the three months ended March 31, 2014 and $330,380 for the three months ended March 31, 2013.The increase in net loss of $929,042 was primarily due to the change in legislation in San Diego, as discussed above, as well as the write off of Massachusetts inventoried license acquisition costs during the quarter.These events masked the success the Company had in selling both a completed retail dispensary location in Arizona and the sale of territory rights in Colorado to a non-affiliated shareholder of the Company.In addition, cost controls put in place in late 2013 resulted in significant reductions in operating expenses for the quarter as compared to the comparable quarter in 2013. Revenues.Total revenues consisted of revenues from Medbox system sales, location build-outs fees, consulting fees collected by matching existing clients with new capital partners, sale of the exclusive rights for the sale of Medbox patented dispensing systems in a specific Colorado territory and consulting service fees, which are often bundled together in a single offering to clients.During the first three months of 2014, the revenue also includes the sales of vaporizers and accessories of the Company’s subsidiary Vaporfection International, Inc. (“VII”). Revenue Description March 31, 2014 March 31, 2013 $ Increase (Decrease) Consulting $ $ $ ) Sale of locations and management rights, related party VII-Product sales - Sale of territories, related party - -Gross revenues Allowances and refunds ) - ) Net revenues $ $ $ ) Consulting revenue decreased 78.1% or $426,025 to $119,497 for the three months ended March 31, 2014, from $545,522 for the three months ended March 31, 2013. This change in revenue was due to the fact that the Company did not recognize any revenue for its San Diego market clients in the first quarter of 2014. In addition, due to delays in adopting final regulations in other states and the timing of application submittals for other states, revenue was not fully recognized for many of our clients. Although the total change in gross revenue was relatively modest, the components of revenue changed significantly. The revenues from the sale of locations and management rights increased $450,000 to $650,000 for three months ended March 31, 2014 from $200,000 for the three months ended March 31, 2013. The current year revenue related to a sale of an Arizona location for $150,000 and the sale of a 50% interest in management rights for an Arizona location to a non-affiliated shareholder of the Company for $500,000. In the first quarter of 2014 the Company sold exclusive rights to place the Medbox patented dispensing systems in Denver, Colorado for $500,000 to the same non-affiliated shareholder of the Company mentioned above in the management rights sale. There were no machines shipment attached to the agreement and no need to accrue for cost of machines. A similar transaction took place during the first quarter of 2013 when the Company sold exclusive rights to place the Medbox patented dispensing systems in the State of Michigan for $500,000 which included the possible shipment of 15 machines. The Company accrued as a cost of goods sold the amount of $300,000 related to this contract. In the fourth quarter of 2013, the Company reassessed the costs of the machines and adjusted the accrued amount to $150,000. 18 Table of Contents In the first quarter of 2014, we sold $25,053 of vaporizer product and accessories through our VII operating subsidiary.The subsidiary was acquired on April 2, 2013. We expect to be able to release our newest portable vaporizer product for general availability during the third quarter of 2014. Due to the change in business and legal environment in the San Diego market, the total number of licenses offered by the City of San Diego area was reduced from 130 to 32 based upon the approved legislation in late March 2014. As the result of the change in legislation in San Diego,we may not be able to perform on our contractual obligations for the clients who opted for the San Diego market and whose contracts included refund provisions in the event the client does not receive a license. During the first quarter of 2014, we negotiated payments in the first quarter totaling $88,000 and reduced accounts receivable for $90,000 for certain clients in the San Diego market which reduced revenue through an increase in our provision for sales allowances of $178,000.In addition we estimated the amount of future revenue reductions, aggregate refunds and accounts receivable write-off that would be expected to occur for other clients wanting to get licenses in the San Diego market. As a direct result of the reduction in available licenses and tighter zoning restrictions, the Company recorded an additional provision for sales allowances of $784,780 in the quarter related to the reversal of past revenue recognized on San Diego contracts. In addition, the Company recorded a provisonfor doubtful accounts in the amount of $561,855 and a. provision for customer refundsof $222,925 expected to be paid for those clients which we estimated will not be successful in obtaining a license. Provisions for sales allowances is disclosed as a separate line in the Consolidated Statements of Operations in order to increase understandability for users. There were no such events in 2013 . During the first quarter of 2013 the Company recognized revenue for work performed on various contracts in the amount of $540,000 from the contracts with clients who applied for licenses for San Diego locations prior to the change in the legislation. The Company has applied for licenses in this market and currently believes it is in position to proceed with the steps necessary with the local government to procure up to eight licenses for clients paying a premium due to the limited number of licenses being issued. Cost of revenues.Our cost of revenues includes systems costs for our systems sales and construction, build-out, licenses or rights repurchased from old clients and resold to new clients, and permits for our consulting activities. Also during the three months ending March 31, 2014 cost of revenue included costs associated with our Vaporfection International, Inc. subsidiary which included the product cost of vaporizers and accessories, the fulfilment activities associated with sales orders and the Company’s purchasing department. These costs did not exist in the first three months of 2013. We had cost of revenues of $891,920 for the three months ended March 31, 2014 and $620,060 for the three months ended March 31, 2013.Cost of revenues increased $271,860 or 43.8% primarily due to the following four factors. As described above, the costs of revenue of the Company’s subsidiary VII did not exist during the three months ended March 31, 2013. For the three months ended March 31, 2014 the cost of goods sold of VII added $65,167 to the consolidated cost of revenue. The second factor relating to the increase in costs of revenue was the write off of the costs accumulated for the development of the Massachusetts market in the first quarter of 2014. The Company holds in its inventory the capitalized costs incurred during development of new markets. These are charged to cost of revenues after finalizing work on the consulting agreements for specific market by allocation of total capitalized costs to the number of clients/licenses in the specific market. In late January 2014 the announcements for awarding licenses for dispensaries in Massachusetts were issued; according to which the Company did not obtain any licenses in that state. As a result, the inquired costs for developing the market of Massachusetts were expensed as a “write off charge” to cost of revenues in January 31, 2014 in the amount of $259,782. As a direct link between revenues and costs of revenues, the Company incurred $363,374 in increased costs associated with procuring management rights and locations in order to generate the $450,000 increase in revenues from sale of locations and management rights for three months ended March 31, 2014 compared to three months ended March 31, 2013. The costs for construction and build outs decreased $265,793 during three months ended March 31, 2014 compared to three months ended March 31, 2013. This decrease was due to the fact that in the first quarter of 2013 the Company supported build-out costs for locations of our clients in Arizona. There were no build-outs in progress during first three months of 2014. In addition, because no build-outs existed in the first quarter of 2014, the outside services and legal costs related to build-out expenses incorporated in the costs of revenue decreased by $55,134 to $13,427 for the three months ended March 31, 2014 from $68,561 incurred during three months ended March 31, 2013. 19 Table of Contents Operating Expenses. Operating expenses, consist of all other costs incurred during the period other than cost of revenues. Operating expenses were $712,924 for three months ended March 31, 2014 a decrease of $242,510 or 25.4% ascompared to $955,434 for the same period of 2013. The decrease in operating expenses of $242,510, or approximately 25%, was primarily due to a decrease in selling and marketing expenses and a decrease in general and administrative expenses which were part of a tighter rein on 3rd party legal and marketing costs and were offset by the first time inclusion of the operating cost of VII which was acquired on April 1, 2013. Similar to revenue and costs of revenue aforementioned, the Company did nothave in the first quarter of 2013 the operational expenses related to VII activity, which added $113,278 to the total of operating expenses incurred during the three months ended March 31, 2014. If we exclude the VII operating expenses “the comparable” company’s operational expenses decreased $355,788 for three months ended March 31, 2014 compared to the same period of 2013. Selling and marketing expenses Sales and Marketing expenses.Sales and marketing include professional public relations and promotion, purchased advertising, travel and entertainment and outside services for sales and marketing consultants and sales lead generation.Our sales and marketing expenses for the three months ended March 31, 2014 and 2013, were $141,554 and $254,252, respectively. Sales and marketing expenses for three months ending March 31, 2014 and 2013 represents 10.9% and 20.4% respectively, of gross revenues, before the provision of sales returns.The changes occurred during the three months period ended March 31, 2014 and 2013 are summarized and described below. Description of Change March 31, 2014 March 31, 2013 $ Increase (Decrease) VII sales and marketing expense $ $
